William H. Rehnquist: We'll hear argument now in Number oh oh fifteen ninety-five, Hoffman Plastic Compounds, Inc. versus The National Labor Relations Board. Mr. McCortney.
Ryan D. McCortney: Mr. Chief Justice, and may it please the Court. The issue in this case is whether the award of back pay to an undocumented alien who never was legally present or legally authorized to work in this country conflicts with this Court's holding in Sure-Tan or with this country's immigration laws and policies. In Sure-Tan, this Court held that the discriminatees in that case must be deemed unavailable for work and the accrual of back pay therefore tolled during any period when they were not lawfully entitled to be present and employed in the United States. The Sure-Tan Court's back pay limitation is consistent with the INA's dual requirement that to be employed in this country an alien must be both legally present and legally authorized to work. Despite this dual requirement, the board contends that Castro is entitled to back pay even though he never was legally present or legally authorized to work in this country during the back pay period. The fatal flaw in the board's position lies in its adherence to its physical availability doctrine. The board contends that this C- Court denied back pay to the discriminatees in Sure-Tan only because they had left the country and were physically unavailable for work. If the board is right, the Sure-Tan discriminatees could have illegally reentered the country to establish physical presence and to commence the accrual of back pay. However, such reentry would violate the immigration laws of this country and be contrary to this Court's holding in Sure-Tan.
William H. Rehnquist: Have the immigration... Well, didn't...
William H. Rehnquist: laws changed at all in any re- relevant respects since our decision in Sure-Tan?
Ryan D. McCortney: Yes, Your Honor, the passage of IRCA in nineteen eighty-six.
William H. Rehnquist: And how how w- what what relevant changes did IRCA make?
Ryan D. McCortney: IRCA was an amendment to the INA that made the employment, the knowing employment of un- undocumented aliens unauthorized from the employer's perspective.
Anthony M. Kennedy: And and is it correct that when Sure-Tan was argued, aricka [: IRCA] if that's the way you pronounce it, was being considered by Congress and the Government in its argument told us that if aricka [: IRCA] had been passed, back pay would not be available?
Ryan D. McCortney: That's correct, Your Honor.
Speaker: country to claim back pay.
Antonin Scalia: conditioned it on legal presence, I mean, in fact they were not present.
Ryan D. McCortney: That's correct, Your Honor.
Antonin Scalia: So you have to acknowledge that it was dictum.
Ryan D. McCortney: Well, Your Honor, I I would I would not call it dicta only because the Court set forth the conditions upon which the discriminatees might receive back pay, if any, if they were to legally reenter...
Speaker: the country.
Antonin Scalia: but but but it only had to say one condition in order to decide the case.
Speaker: and it...
Antonin Scalia: went on to say, and in addition you have to be available t- to work, but but that was really unnecessary to the decision.
Ryan D. McCortney: Well, the threshold condition was legal reentry, and that was the starting point of the analysis.
Speaker: McCortney if I i-
Ruth Bader Ginsburg: If that is so, then why did the Court make the comment on page nine oh one of the opinion in footnote eleven, talking about the board has said that it's it will make it this arbitrary number of weeks, and the Court said the board has never intemp- attem- attempted to impose a minimum back pay award that the employer must pay regardless of the actual evidence as to such issues as the employee's availability to work th- All of that would have been unnecessary if it were just this blanket rule, right?
Ryan D. McCortney: Well, Your Honor, I think in footnote eleven what the Court was addressing was the minimum back pay award of six months that the court of appeals had imposed and the board had adopted, and then the board tried to defend that award by arguing that they had in other cases had estimates of back pay, despite the fact that the discriminatee was unable est- unable to establish with any certainty the probable length of the back pay period.
Anthony M. Kennedy: Well, if if the opinion in Sure-Tan we think equivocal, if it's a wash either way, what what is your principal argument for reversal here?
Ryan D. McCortney: Assuming that Sure-Tan is equivocal?
Anthony M. Kennedy: Yes.
Ryan D. McCortney: That the board's award of back pay conflicts with the immigration laws and policies of this country as embodied in the INA and IRCA.
David H. Souter: Well, what do you what do you say of the the argument that the board makes that even even if the the the the dictum in in Sure-Tan were a were a a holding as as you say it it should be treated, that the statute has changed the landscape, and that the board's rule in effect is is in aid of the statute, because the board is saying the illegality on the part of the employer comes when the employer knowingly employs these people despite knowledge of of their illegal character, so in effect we're going to say that the obligation to pay back pay stops when the employer knows that the alien in fact is illegally there.
Ryan D. McCortney: Your Honor, the just the mere prospect of receiving back pay in this case encouraged Castro to extend his illegal stay by more than four years and to continue...
Speaker: using...
David H. Souter: I I think I think you're right, but the board is saying, yeah, there's that inducement on one side, but there's a very powerful employer inducement if we come out the other way, and although I don't think the board put it in these words, I take it the board is saying, we think the employers are going to make a rational decision about inducements more clearly or more obviously than employees, the illegal aliens might do, so we're going to prefer the the inducement or the policy that is going to have the strongest effect on the employers.
Ryan D. McCortney: No, Your Honor.
David H. Souter: But the board is saying we can't have it both ways.
Ryan D. McCortney: Y- Your Honor, I don't believe that those ind- the the deterrence of the employer to that knowingly hires illegal aliens or employs them, that awarding back pay is necessary in light of the the sanctions under IRCA that now subject employers that do so to civil and criminal sanctions, and so...
Antonin Scalia: Well, would- wouldn't it also be the case that that if the employer, by reason of this inducement, hired su- supposed inducement hired somebody whom he knew at the time of the hiring to be an unlawful, an illegal alien, even applying the board's rule, he wouldn't have to pay any back pay.
Ryan D. McCortney: That's correct, Your Honor.
Stephen G. Breyer: What i- what is th- here I I think Justice Souter is we said in our cases just what Justice Souter said, I take it, INS V Lopez-Mendoza, you know quoting what Sure-Tan says.
Speaker: And if this...
Stephen G. Breyer: doesn't, what would?
Ryan D. McCortney: Your Honor, what it doesn't address is the violation of the INA.
Stephen G. Breyer: I'm sorry.
Ryan D. McCortney: Your Honor, I think what the sentent- sentence means, at least my reading of it, is that retrospective sanctions may be imposed, but not necessarily,
Stephen G. Breyer: Fine.
Speaker: What other what other ones are there, is is is what what other retrospective sanctions are there?
Antonin Scalia: Can the board fine can the board fine the employer?
Ryan D. McCortney: No, Your Honor.
Antonin Scalia: What else can the board do to punish the employer for for the unfair labor...
Speaker: practice?
Ryan D. McCortney: and desist order, as in this case, with the threat of contempt sanctions.
Speaker: That's a that's a prospective...
Antonin Scalia: sanction, isn't it?
Ryan D. McCortney: Yes.
Antonin Scalia: So you really don't have any explanation for that for that language .
Ryan D. McCortney: All I would say, Your Honor,
Speaker: is that...
Antonin Scalia: I I suppose your explanation is that that's as much dictum as as as your your opponent says Sure-Tan was.
Ryan D. McCortney: That's correct, Your Honor.
Speaker: So it's a wash, right?
Stephen G. Breyer: I take it that Sure-Tan was dealing with a case where the employer did know in respect to the sanction that the employee, the alien, was illegal so Sure-Tan did not consider the kind of sanction here at issue, which is a sanction that applies only to the period where the employer did not know that the employee was an illegal, hence the employer was not violating the immigration law.
Ryan D. McCortney: It still doesn't address, Your Honor, the fact that the illegal presence and the use of fraudulent documents and working without authorization is a violation of the INA.
Speaker: Irres-
Antonin Scalia: That's the question I was going to ask you.
Ryan D. McCortney: Yes, Your Honor.
Antonin Scalia: Well what now I I...
Speaker: I know I know the use of the...
Antonin Scalia: green card is, but is the is the working and getting pay unlawful under the immigration laws?
Ryan D. McCortney: Yes, it is.
Speaker: I thought...
Sandra Day O'Connor: I thought IRCA itself enacted a provision making it illegal for aliens to provide false documentation to get employment.
Ryan D. McCortney: Yes, it was, Your Honor.
Speaker: eight USC eleven...
Sandra Day O'Connor: did IRCA add provisions and impose obligations on prospective employers to require them to review the documents and make sure that they appear to be regular on their face?
Ryan D. McCortney: Yes, Your Honor.
Sandra Day O'Connor: And that was a new provision?
Ryan D. McCortney: That was a new provision.
Sandra Day O'Connor: And is there any allegation in this case that the employer failed to comply with that?
Ryan D. McCortney: No, Your Honor.
Anthony M. Kennedy: I- It's i-
Speaker: May I ask if...
John Paul Stevens: your position would apply if this were a violation of the Fair Labor Standards Act instead of the m- labor act? If the employer had underpaid the employee, would he have a right to legal back pay?
Ryan D. McCortney: Your Honor, I in the amicus brief of the States they seem to equate back pay under the NLRA with back pay under the FLSA when they're two different things.
Speaker: Back pay under...
John Paul Stevens: they're two different I just want to know what your position is on that.
Ryan D. McCortney: No, we would not advocate at all, and we have not, taking wages away from undocumented aliens that have been earned for work already performed.
Ruth Bader Ginsburg: Even though they it it was a crime to do any work? Why i- if if you're s- sticking with your theory that everything that this person did on that job, from presenting the false documentation on, was unlawful, so why should he be paid anything for unlawful activity? You're making a distinction between the Fair Labor Standards Act and the NLRA, but your theory, I think, would cover both.
Ryan D. McCortney: Well, Your Honor, we give certain rights and benefits to undocumented aliens that are already in this country, and we do that to level the playing field between undocumented aliens and American workers so that unscrupulous employers won't prefer undocumented aliens over American workers.
Anthony M. Kennedy: Well, furthermore, just from the standpoint of equity, I suppose the employer has benefitted from the services in in in the case that Justice Ginsburg puts,
Speaker: and there's there's there's no...
Anthony M. Kennedy: benefit here save, arguably, from the from illegal lab- labor practice, but there's there's no benefit for work received.
Ryan D. McCortney: That's that's absolutely correct, Your Honor.
Speaker: In fact th-
Anthony M. Kennedy: would you clarify one thing for me?
Ryan D. McCortney: Sure.
Anthony M. Kennedy: Do I understand that if the employer and the employee both know of the illegality, that then there's no back pay?
Ryan D. McCortney: Yes, Your Honor.
Anthony M. Kennedy: I mean it seems to me that's absolutely upside down.
Ryan D. McCortney: Well, Your...
Speaker: Honor s-
Anthony M. Kennedy: the and of course, you don't this is the Government's position, you don't have to defend it, but in in other words, as I understand the Government says once the employer knows that there's a violation and continues it, then he's no longer liable for back pay.
Ryan D. McCortney: Well, Your Honor, that's the problem with the rule, is that it in some ways rewards the unscrupulous employer in Sure-Tan and penalizes the innocent pl- employer, as in Hoffman.
Speaker: get him deported, and cut off back pay.
Stephen G. Breyer: difference is, the of course, that if the employer knowingly hires this alien, he's subject to a lot of other penalties under the immigration law.
Speaker: That's correct, Your Honor.
Stephen G. Breyer: who, you know, all he does, he says, I've checked their cards, I've checked their cards, the cards say they're here legally, and he runs some God-awful sweatshop.
Antonin Scalia: Well, he has to pay for the sweat, though, doesn't he?
Speaker: Abolutely.
Stephen G. Breyer: and it's pretty low cost, because he's violating every labor law under the sun.
Antonin Scalia: Well, i- if, indeed, the worker, u- u- under this scheme you're proposing, there's no doubt that if the document i- undocumented alien works, he's going to get paid for the work.
Ryan D. McCortney: Absolutely, Your Honor, no doubt, and we have...
Speaker: never advocated...
Anthony M. Kennedy: there's an OSHA violation.
Ryan D. McCortney: Could be.
Ruth Bader Ginsburg: What about title seven?
Ryan D. McCortney: Under title seven, i- th- if it's back pay exactly like back pay under the National Labor Relations Act, where it's unearned wages for work not performed during the back pay period, then that would be a...
Speaker: problem.
Ruth Bader Ginsburg: this the allegation is, they kept me in this entry-level job, although I was qualified for the next steps, because I was a woman and they never promote women.
Ryan D. McCortney: In that situation, Your Honor, if it were discovered that that the u- illegal that this person was an illegal alien...
Ruth Bader Ginsburg: Make it just like this case.
Speaker: Then there are other remedies...
Ryan D. McCortney: available under title seven to effectuate the policies of the act and to enforce compliance.
Ruth Bader Ginsburg: I'm asking about back pay for title seven.
Ryan D. McCortney: It would be bracketed if in your situation, you would get back pay, and let me explain the difference in this case.
Ruth Bader Ginsburg: So in title seven, if she were laid off, say, because they laid off all the women before they la- laid off any men, so sh- she would also have a duty to mitigate in those circumstances, would the result be different?
Ryan D. McCortney: No.
Speaker: this country.
Antonin Scalia: complaint, if it were if it were complete, should should read something like, you know, I shouldn't have been working at all, and it was illegal for me to be working at all, and I'm complaining because I only got twelve thousand dollars in illegal illegal wages.
Ryan D. McCortney: No, Your Honor, I don't.
Ruth Bader Ginsburg: But you just told me that you would bracket the title seven with the FLSA.
Ryan D. McCortney: I Yes, because I notwithstanding Justice Scalia's very good example that I don't find that appealing, that there is a way that this Court can distinguish between the National Labor Relations Act, which is remedial in nature, and all these other State and Federal discrimination laws that have punitive features to it that are not dependent on the undocumented alien's ability to work in this country.
David H. Souter: Well, I don't have any doubt that there are other ways for us to distinguish this, and it may very well be that if this were an original matter with us we wouldn't have sort of struck the balance where the board did, but you've got the element here, the added element here of of the board's decision, and I suppose we owe some kind of respect to it.
Speaker: Well, Your HonorIf...
John Paul Stevens: I could just supplement that, don- do we owe any deference to the views of the Attorney General of the United States, who is responsible for enforcing these a- both statutes?
Ryan D. McCortney: Your Honor, I don't believe so.
Speaker: We don't give a deference...
Antonin Scalia: to administrative agencies as to what damages are available in court.
Speaker: extraordinary.
David H. Souter: were there agency adjudications here?
Ryan D. McCortney: In what way, Your Honor? There was...
Speaker: there was a...
Ryan D. McCortney: back pay hearing, there was a underlying unfair labor practice proceeding.
David H. Souter: Which and and the result of which was?
Ryan D. McCortney: That the employer was found to have violated the National Labor Relations Act.
Speaker: hearing...
David H. Souter: I mean, there was an administrative order to pay, wasn't there?
Ryan D. McCortney: Yes.
Speaker: That's what I thought.
Ryan D. McCortney: law judge did find that did not award any back pay to Castro because it conflicted with Sure-Tan had found that it conflicted with IRCA.
David H. Souter: Th- fu- the but the board did.
Ryan D. McCortney: Yes.
David H. Souter: Yeah.
Stephen G. Breyer: If he I guess you're quite right that if the if the board's award violates the immigration law, that's the end of the case.
Speaker: That's correct.
Stephen G. Breyer: But suppose that the immigration law doesn't forbid that award in terms, but its policy would, in fact, be hindered, while the labor law, actually the policy is furthered, though it doesn't insist on this kind of award, wouldn't we defer to the board when it seeks to reconcile, or the Attorney General when they seek to reconcile the policies of the two statutes?
Speaker: Because...
Ryan D. McCortney: I I would I would respectfully disagree, and this in Sure-Tan this Court said in devising remedies for unfair labor practices the board is obliged to take into account another equally important congressional objective, to wit, the objective of deterring unauthorized immigration that is embodied in the INA.
William H. Rehnquist: Well, that goes back as far as Southern Steamship Company, where you're talking about the mutiny statute, that the board can't just go ahead without any reference to competing statutes.
Ryan D. McCortney: Well, Your Honor, I would agree, if if the board's remedy conflicts with the policies of another statutory scheme, then it it's they're owed no deference.
Ruth Bader Ginsburg: The board did take that into account, though.
Ryan D. McCortney: The APRA Fuel case?
Ruth Bader Ginsburg: Yes.
Ryan D. McCortney: Okay.
Speaker: and that a pr-
Ruth Bader Ginsburg: go back to one thing it also said in Sure-Tan, which is that the court of appeals here made an estimate without any evidence as to the period of time these employees might have continued working before apprehension by the INS, and that sounds working before apprehension by the INS, that sounds very close to what the board did in this case?
Ryan D. McCortney: Well, Your Honor, also in Sure-Tan, in the last sentence of the remedial section of the opinion it states, by directing the board to impose a minimum back pay award without regard to the employee's actual economic losses or legal availability to work, the court of appeals plainly exceeded its limited authority under the act.
Ruth Bader Ginsburg: So then, th- what what do you make of the the condition about the period between the violation and when the employees might have continued working before apprehension by the INS?
Ryan D. McCortney: I Your Honor, I don't know, because the discriminatees in that case were left the country the same day...
Speaker: their employment terminated.
Ruth Bader Ginsburg: the outcome of that particular case, where they were in Mexico, but a case where they were here, and the question was, how much back pay, and there's a reference to not a flat six weeks or six months or whatever, but the time period from the unlawful employment practice until one would expect the INS would pick up these people.
Ryan D. McCortney: Your Honor, again I think that that is inconsistent with the other language in the Sure-Tan decision which is repeated over and over again about legal availability to work, and being legally authorized to work, and why would the Court use that language if it didn't have to? So I getting back to the policy of this that underlies the immigration laws of this country, is to preserve jobs for American workers.
William H. Rehnquist: Thank you, Mr. McCortney.
Ryan D. McCortney: Thank you, Your Honor.
Antonin Scalia: Mr. Wolfson before you get to the substance of the matter I I want to ask a question sort of relates to something that Justice Stevens asked Stevens asked.
Speaker: in this matter?
Antonin Scalia: when when when it was told that that it want that that you're you're going to argue that courts should pay illegal aliens money that it was unlawful for them to earn? What what did the INS say to that? breath>
Paul R. Q. Wolfson: Justice Scalia, may it please the Court: the the position in our brief has been developed in consultation with the Immigration and Naturalization Service.
Antonin Scalia: I understand that.
Paul R. Q. Wolfson: The INS has agreed with it and accepts it, and I'm...
Speaker: here representing -- Right right. Well, I...
Antonin Scalia: Well, I mean, if i- if they agreed with it, I mean, and just thought...
Speaker: The INS...
Antonin Scalia: i- I have no I it explains why we have a massive problem of illegal immigration, if that's if that's how the INS feels about this.
Paul R. Q. Wolfson: I have I I must disagree with that, Justice Scalia, and the point is, as the board recognized both in this decision and in the APRA Fuel decision which preceded it, the essential problem is that there is, as the board pointed out, an inseverable connection between illegal immigration, the availability of jobs, and poor working conditions for employees for i- that illegal immigrants are wiling to take in the United States.
Speaker: What it could...
Stephen G. Breyer: in IRCA didn't the legisla- history of the report say that IRCA is not meant to undermine or diminish in any way labor protections in existing law, or to limit the powers of labor relations board to remedy unfair practices committed against undocumented employees?
Paul R. Q. Wolfson: That is that is exactly right, so...
William H. Rehnquist: What is exactly right, that's what a legislative...
Speaker: history...
Paul R. Q. Wolfson: legislative history says.
Speaker: [Inaudible]
Antonin Scalia: history was that? I...
Speaker: mean,
Antonin Scalia: was this a really powerful portion of...
Speaker: Yes, it is.  Well, it's two committee reports.
Paul R. Q. Wolfson: Committee House Judiciary Committee and the Education and Labor Committee, but I...
Speaker: don't just have a...
Paul R. Q. Wolfson: Of the House.
Antonin Scalia: Both...
Speaker: of...
Antonin Scalia: the House?
Speaker: But I- But I don't have just legislative history as a matter of fact...
Paul R. Q. Wolfson: I think it is important also to note that in IRCA Congress also wrote into law authorization of increased resources for enforcement of of Federal labor laws by the Department of Labor by the Wage and Hour Division and the Office of Federal Contract Compliance.
Speaker: in order --
William H. Rehnquist: it include the National Labor...
Speaker: Relations Board?
Paul R. Q. Wolfson: it did not refer to the National Labor Relations Board, but the point is, Congress knew that the Department of Labor sh- was enforcing and should enforce Federal labor laws at the behest of and for the benefit of illegal aliens to obtain back pay for them.
Antonin Scalia: They wanted to be sure that that aliens who had no right to be here, had no right to be earning any money...
Paul R. Q. Wolfson: Well...
Antonin Scalia: should should get paid for periods that they didn't work? It It's not a matter of their having worked and and and provided the employer with with a benefit, which you're then reimbursing them for, but they haven't worked.
Paul R. Q. Wolfson: It it's n- it it is it does not just periods for which they have worked, which might arguably distinguish the Fair Labor...
Speaker: Standards Act...
Antonin Scalia: Right.
Paul R. Q. Wolfson: minimum you know, maximum hours and minimum wage.
Speaker: provisions,
Paul R. Q. Wolfson: routinely seeks back pay for alien for aliens and others who have been terminated in violation of executive orders .
Antonin Scalia: Even though it's unlawful for them...
Speaker: to to receive that--
Paul R. Q. Wolfson: even though it is.
Speaker: The and a...
Paul R. Q. Wolfson: funda- a a...
Speaker: very...
Paul R. Q. Wolfson: fundamental part of the Feder- Fair Labor Standards Act.
Antonin Scalia: I In In most back pay situations where the employer has committed an unfair labor practice and dismisses an employee improperly, the amount he's going to be stuck with for back pay is limited by the fact that the person unlawfully fired has to mitigate.
Paul R. Q. Wolfson: Well...
Antonin Scalia: Mitigation is quite impossible, isn't it?
Paul R. Q. Wolfson: I- I- I'm not sure I agree with that exactly, Justice...
Speaker: Scalia. Here's...
Paul R. Q. Wolfson: w- here's a I wouldn't say that the unlaw- I wouldn't say that the undocumented alien has a duty to mitigate.
Speaker: is not I...
Paul R. Q. Wolfson: I I I will agree with that.
Speaker: And that is...
Paul R. Q. Wolfson: quite...
Speaker: consistent with...
Antonin Scalia: unlawfully obtains another job,
Speaker: that'll be...
Antonin Scalia: deducted?
Paul R. Q. Wolfson: Yes, and that is quite...
Speaker: consistent with the whole...
Antonin Scalia: need not do that.
Speaker: Not nece-
Antonin Scalia: he'd say, how can I mitigate, it's unlawful for me to get another job.
Speaker: Justice Justice Scalia--
Antonin Scalia: home and eat chocolates and get my back pay...
Paul R. Q. Wolfson: I don't agree that the board would have to accept such a representation.
Speaker: should. Should have...
Paul R. Q. Wolfson: not benefit from the fact that he is an undocumented alien and being relieved of and getting more back pay than the similarly situated authorized worker.
Speaker: Is it consistent with the --
William H. Rehnquist: d- does the does the board have to reconcile the Fair Labor Standards Act and the Office of Contract Compliance? I would think that it's responsibility as the National Labor Relations Act and the Immigration Act in this case.
Paul R. Q. Wolfson: That is correct, Mr. Chief Justice, but I but the board did look to IRCA and the Court can look to IRCA, which includes these other provisions in the Department of Labor, to determine what Congress was attempting to achieve in IRCA, and those are, I think, reasonable indicators of what Congress' objectives were and how far it intended to go along with the legislative...
Speaker: history  just...
Anthony M. Kennedy: makes makes its calculus and when the Government made its calculus, did it give any consideration to the fact that a union ought not as a matter of policy to use illegal aliens for organizing activity, or do you think the union can do that?
Speaker: Well...
Anthony M. Kennedy: consistent with the labor laws of the United States for the union say it knowingly uses an alien for organizing activity?
Paul R. Q. Wolfson: I I don't know that the board has addressed the point of knowingly using illegal aliens.
Speaker: they weren't...
Anthony M. Kennedy: and that doe- that doesn't d- in- induce illegal immigration?
Paul R. Q. Wolfson: Well,
Anthony M. Kennedy: It seems to me that's a far more direct link than the very tenuous idea that you have that there's going to be more illegal immigration because they know they're going to get back pay.
Paul R. Q. Wolfson: Well, I don't know I would suggest that the the more powerful inducement towards illegal migration is the availability of the job, union or no.
Speaker: is the employer--
Ruth Bader Ginsburg: cases we're only talking about a situation where the employer, and presumably the union, too, doesn't know, because if if the employer knows, then the employer's obligation is to dismiss that person, as I assume it would be the union's, too, but in all these cases the issue comes up only because the employer didn't know of the illegality, isn't that so?
Paul R. Q. Wolfson: Well, in this case the employer did not know.
Antonin Scalia: But not back pay.
Speaker: I mean...
Paul R. Q. Wolfson: does order back pay up to the point where up to the point where either the employee is reinstated, or it terminates at a reasonable i- if the employee fails to put himself in compliance with the immigration laws and become qualified, the board cuts off back pay as of that As of the end of a reasonable period.
Speaker: And that is consistent...
Antonin Scalia: even even I thought I thought that the rule was, as soon as the employer knows of the illegality we're not going to allow any back pay from then on.
Paul R. Q. Wolfson: Well, that is because in a case like this, what the what the board is doing is affording the employer the benefit of its general,
Speaker: after-acquired evidence rule.
Antonin Scalia: he knows about illegality from the very beginning, then we will...
Paul R. Q. Wolfson: Well, in...
Speaker: a situ- in a situation...
Antonin Scalia: order back pay?
Paul R. Q. Wolfson: Yes, because in a situation like that the employee the employer is not well-situated to claim the benefit of the after-acquired evidence rule, because it cannot claim that it wouldn't have hired the alien...
Speaker: anyway t- t- to use an example.
Speaker: Well, there are two people violating...
Paul R. Q. Wolfson: the law here, Justice Scalia.
Speaker: properly, sir.
Antonin Scalia: of the initial hiring up...
Speaker: until his...
Antonin Scalia: violation.
Paul R. Q. Wolfson: Well, the board is the board is charged with the responsibility of of developing a workable implementation of the National Labor Relations Act pursuant to its authority under section ten C.
Speaker: law, but there is no...
Sandra Day O'Connor: doing though, really is kind of odd, because the the result is that back pay awards to illegal workers are likely to be greater than to legal ones under this board's policy, and that's so odd, and it gives the illegal alien an incentive to try to phony up more documents and to extend for the longest possible time the charade that the worker is here lawfully, and that's that's surely strongly against the policies of the immigration act at the very least.
Paul R. Q. Wolfson: The the problem, Justice O'Connor, is that the immigration act, the policies come down on both sides.
Speaker: Well, but you y-
William H. Rehnquist: You say it comes down on both sides, and it it makes certain acts by illegal immigrants illegal, the even the entry and it makes certain acts by the employer illegal.
Paul R. Q. Wolfson: That is correct, Mr. Chief Justice, but the board is attempting to fashion the board doesn't know in advance which employer will violate the law by hiring undocumented aliens knowingly and which will not, or which employer will,
Speaker: you know posel- I  I...
Paul R. Q. Wolfson: I think that the that the rule the board isn't is fashioning a rule that is implementing Congress' policy...
Speaker: objective er i- across the board...
Sandra Day O'Connor: be looked at after the fact, let's find out who violated what and then fashion the appropriate remedy?
Paul R. Q. Wolfson: Well, the Court has not said that the board has to only fashion its remedies in a case in which the precise situation in the pr- e- i- you know in the precise situation into which it's it's dedicated.
Speaker: large...
Antonin Scalia: prosecution for viola- if if they know that it's it's an illegal...
Paul R. Q. Wolfson: It's not just the problem of their knowing of their knowing that they're illegal hiring.
Speaker: Well well it's just not reasonable to...
William H. Rehnquist: Why should why should the board be responsible for making sure that the employer documents his material about illegal aliens?
Paul R. Q. Wolfson: I I don't think that it's not that the board is implementing IRCA, Mr. Chief Justice.
Speaker: discussing. Th-
Sandra Day O'Connor: here's the thing.
Speaker: None at all. If...
Sandra Day O'Connor: is an incentive, it seems to me, for the employee to continue to conceal the facts, the facts that he's here illegally and has no right to work, and that the documents are false, and the board's rule fosters both those...
Paul R. Q. Wolfson: But one does have to take into account I think what would be the consequence of an opposite rule.
Speaker: But why should they be used tif- to-  to organize a bargaining unit...
Anthony M. Kennedy: if they're ill if they're illegal employees? I'm baffled by that.
Paul R. Q. Wolfson: Because it well, because the labor laws benefit everybody, and it's not just I mean, they are when I say they're organizing a bargaining unit, obviously there are there may be in this case there were other citizens and authorized aliens who are interested in organizing for the purpose of vindicating their rights under section seven of the Labor Relations act.
Speaker: You see...
Antonin Scalia: I would have thought, I would have thought Mr. Wolfson, that when you said, you know, there are seven million illegal aliens in this country, that what you would follow that with is not, that's an awful lot of people not to give back pay to.
Speaker: And what...
Antonin Scalia: And what you don't want to do to reduce it is to give them back pay.
Paul R. Q. Wolfson: Now, there is no question that there is a serious problem of illegal immigration, and the INS and the Attorney General dedicate substantial resources to attempting to resolve that problem.
Speaker: another worker.
David H. Souter: Mr. Wolfson the ar- if every time-- And I I understand that argument.
Paul R. Q. Wolfson: I I wouldn't say that the board has limited its it certainly hasn't limited its remedy to that situation...
Speaker: after the comment because...
Stephen G. Breyer: why in the question-- because I have exactly the same question.
Paul R. Q. Wolfson: W- we are not suggesting that the Court has to decide that case here.
Speaker: fuel program but but...
Stephen G. Breyer: Souter said I had taken to be the precise rationale for the narrow set of cases we're supposed to to d- decide.
William H. Rehnquist: Clearly you haven't missed your opportunity.
Paul R. Q. Wolfson: Justice Bergam, [: Breyer] my point is that the board in a case like the board did rely on its APRA Fuel decision in this case, but what it it held in this case was that an employer, once an employer learns that an alien is undocumented and therefore he cannot be hired, and in addition that the board accepts that that employer would not have would not have hired that alien and would have discharged the alien when it found out that he was undocumented, then the employer should surely get the benefit of the after-acquired evidence rule that is applied in m- many, many kinds of Federal labor laws, including the Age Discrimination Act, for example.
Antonin Scalia: On- once you adopt that rule, however, it seems to me that the asserted benefit to the immigration laws that you're claiming this rule has disappears.
Speaker: You're you're...
Antonin Scalia: trying to deter the employer who hires an immigrant apparently with with this in the back of his mind, I know this guy's an immigrant and I can commit an im- unfair labor practice upon him.
Speaker: to people who don't know.
Paul R. Q. Wolfson: whether or not he may not know in the face of having clear, irrefutable evidence before him.
Speaker: the verification system. Because because...
Paul R. Q. Wolfson: Well, that of course, that's not...
Speaker: But but your isn't isn't...
David H. Souter: another way to describe the class that you're dealing with is, he may not know in the sense that the Government can prove...
Speaker: that...
David H. Souter: he knew, but there is a class of employers as to whom the evidence is not clear, and it is that class that we want to provide the negative inducement for.
Speaker: answer?
Paul R. Q. Wolfson: I think at at a m- I I would say at a minimum that is the...
Speaker: answer, and the board and the board cannot know in advance--
William H. Rehnquist: Why should the board take over responsibility for those provisions that are basically immigration law provisions?
Paul R. Q. Wolfson: Mr. Chief Justice, the board does not view itself as enforcing the immigration laws.
Antonin Scalia: What you just agreed to in your colloquy with Justice Souter does contradict the the the immigration I I I remember when this statute was passed about what the responsibility of the employer was.
Paul R. Q. Wolfson: The- They don't have any liability under IRCA.
Speaker: or to...
Antonin Scalia: more than what the statute requires.
Paul R. Q. Wolfson: I I do want to I do want to touch a bit on Sure-Tan, which I haven't had much of a chance to discuss.
Antonin Scalia: Mr. Wolfson, do do you think a State court could enforce a contract for employment by an illegal alien?
Paul R. Q. Wolfson: I do not think that a State court...
Speaker: could r- could Right.
Antonin Scalia: contract with an employer then it it is he sues because the employer doesn't go ahead with it, and and could a State court say, well, you made the contract, you should be liable for damages?
Paul R. Q. Wolfson: I I think a State court could award damages, and State courts have done so.
Speaker: have...
Antonin Scalia: doctrine that that contracts in violation of the law are unenforceable?
Paul R. Q. Wolfson: Th- they're not necessarily completely void.
Antonin Scalia: But all of that is for work done?
Paul R. Q. Wolfson: No.
Antonin Scalia: or injury suffered, not to enforce a contract which has not been executed, which is what's going on here.
Paul R. Q. Wolfson: Well, there may perhaps there is a difference between tort and contract damages, but it is not just for work done.
William H. Rehnquist: Thank you, Mr. Wolfson.